     Case 1:18-cr-00073-DAD-SKO Document 296 Filed 08/16/21 Page 1 of 2


1     HEATHER E. WILLIAMS, CA Bar #122664
      Federal Defender
2     REED GRANTHAM, CA Bar #294171
      Assistant Federal Defender
3     Office of the Federal Defender
      2300 Tulare Street, Suite 330
4     Fresno, CA 93721
      Telephone: (559) 487-5561
5     Fax: (559) 487-5950

6     Attorneys for Defendant
      RAFAEL SANCHEZ, JR.
7
8                               IN THE UNITED STATES DISTRICT COURT

9                              FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11    UNITED STATES OF AMERICA,                      Case No. 1:18-cr-00073-DAD-SKO

12                        Plaintiff,                 APPLICATION FOR ORDER
                                                     EXONERATING BOND AND FOR
13    vs.                                            RECONVEYANCE OF PROPERTY;
                                                     ORDER
14    RAFAEL SANCHEZ, JR.,

15                        Defendant.

16
17             Defendant Rafael Sanchez, Jr., hereby moves this court under Fed. R. Crim. P. 46(g) for
18    exoneration of the property bond and full reconveyance of the Deed of Trust currently on file
19    with the Kings County Recorder as Deed #1813313 and original straight note.
20             On August 6, 2018, a bail review hearing was held in this matter. See Dkt. #113. At the
21    hearing, Mr. Sanchez was ordered released from custody under the supervision of Pretrial
22    Services on terms and conditions that included a full equity property bond of not less than
23    $100,000. A secured bond was posted by Jaime Sanchez and Daisy Gonzalez follows:
24     08/29/2018        123    COPY OF DEED OF TRUST #1813313 and Original Straight Note
                                RECEIVED, posted by Jaime Sanchez and Daisy Gonzalez as to Rafael
25                              Sanchez, Jr. (Jessen, A) (Entered: 08/30/2018)
26
               On February 3, 2021, Mr. Sanchez was sentenced to 60 months on Count 1 and 87
27
      months on Count 6, to be served concurrently, by United States District Court Judge Dale A.
28
      Drozd:
     Case 1:18-cr-00073-DAD-SKO Document 296 Filed 08/16/21 Page 2 of 2


1
2
       02/03/2021       272  JUDGMENT and COMMITMENT signed by District Judge Dale A.
3                            Drozd on February 3, 2021 as to Rafael Sanchez, Jr.. (Munoz, I)
                             (Entered: 02/03/2021)
4              Mr. Sanchez surrendered to the U.S. Marshal’s to begin his sentence on April 21, 2021.
5              Since no conditions of the bond remain to be satisfied, Mr. Sanchez requests that the
6     court exonerate the bond and reconvey the subject property to pursuant to Rule 46(g) of the
7     Federal Rules of Criminal Procedure.
8
9     Dated: August 13, 2021                        Respectfully submitted
                                                    HEATHER E. WILLIAMS
10                                                  Federal Defender

11
                                                    /s/ Reed Grantham
12                                                  REED GRANTHAM
                                                    Assistant Federal Defender
13                                                  Attorney for Defendant
                                                    RAFAEL SANCHEZ, JR.
14
15
16                                                ORDER

17             IT IS HEREBY ORDERED that the Clerk of the Court exonerate the property bond in

18    the above-captioned case secured by the FULL EQUITY PROPERTY BOND OF NOT LESS

19    THAN $100,000 Deed of Trust currently on file with the Kings County Recorder (#1813313)

20    and original straight note in the above-captioned case and reconvey the real property to Jaime

21    Sanchez and Daisy Gonzalez

22
23    IT IS SO ORDERED.

24    Dated:     August 13, 2021
                                                           UNITED STATES MAGISTRATE JUDGE
25
26
27
28



                                                       2
